EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is made as of this 10th day of
November, 2004, by and among BioSphere Medical, Inc., a Delaware corporation
(the “Company”), and the investors identified on the signature pages hereto
(each an “Investor” and collectively, the “Investors”).

 

RECITALS:

A. The Company desires to raise $8,000,000 through the issuance and sale to the
Investors of the following securities pursuant to this Agreement: (i) 8,000
shares (the “Shares”) of a newly created series of preferred stock, par value
$0.01 per share, of the Company, designated as “Series A Convertible Preferred
Stock” (the “Preferred Stock”), which Preferred Stock shall have the rights,
preferences and privileges set forth in the Certificate of Designations of
Series A Convertible Preferred Stock, in the form of Exhibit A attached hereto
(the “Certificate of Designations”); and (ii) warrants to acquire shares of
common stock, par value $0.01 per share, of the Company (“Common Stock”) in the
form of Exhibit B attached hereto (the “Warrants”);

 

B. Upon the terms and subject to the conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended, and Rule 506
promulgated thereunder, the Investors desire to purchase from the Company, and
the Company desires to issue and sell to the Investors, such number of shares of
Preferred Stock and Warrants, as are set forth next to each such Investor’s name
on Schedule I attached hereto; and

 

C. Contemporaneously with the purchase and sale of the Shares and the Warrants
at the Closing, the parties hereto will enter into an Investor Rights Agreement,
in the form attached hereto as Exhibit C (the “Investor Rights Agreement”),
which shall, among other things, set forth the rights of the Investors to: (i)
the registration of shares of Common Stock issuable to the Investors upon
conversion of the Preferred Stock and the exercise of the Warrants; (ii) the
receipt of certain information from the Company; and (iii) the participation in
future issuances of equity and debt securities of the Company.

 

NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and each of the Investors, severally and not
jointly, hereto agree as follows:

 

1. Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth in this Section 1:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly Controls, is Controlled by, or is under common Control with, such
Person. Notwithstanding the foregoing, none respective of the Company, its
owners, officers, directors, employees, agents or advisors (or any of their
family members) shall be deemed an “Affiliate” of an Investor, unless any such
Person is otherwise (i.e., independent of the Company) an Affiliate of such
Investor.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
Boston, Massachusetts and New York, New York are open for the general
transaction of business.

 

“Cerberus” means Cerberus Capital Management, L.P. and Cerberus Partners, L.P.

 

“Cerberus Counsel” means Lowenstein Sandler PC, counsel to Cerberus.

 

“Certificate of Designations” has the meaning set forth in the recitals to this
Agreement.

 

“Closing” has the meaning set forth in Section 3.

 

“Closing Date” means the date on which the Closing occurs.

 

“Common Stock” means the Common Stock and any other securities into which or for
which such Common Stock may be converted or exchanged pursuant to a plan of
recapitalization, reorganization, merger, consolidation, sale of assets or other
similar transaction.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Counsel” means Wilmer Cutler Pickering Hale and Dorr LLP, counsel to
the Company.

 

“Company’s Knowledge” means the actual knowledge of the officers of the Company
and of each of the Subsidiaries, after due inquiry and investigation.

 

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions,
manufacturing and production processes, procedures and techniques, research and
development information, clinical data, computer program code, performance
specifications, support documentation, drawings, specifications, designs,
business and marketing plans, and customer and supplier lists and related
information).

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Cerberus Counsel Fees” has the meaning set forth in Section 9.5.

 

“Eligible Market” means the New York Stock Exchange, the American Stock
Exchange, the Nasdaq National Market or the Nasdaq SmallCap Market.

 

- 2 -



--------------------------------------------------------------------------------

“Environmental Laws” has the meaning set forth in Section 4.15.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor federal statute, and the rules and regulations of the SEC promulgated
thereunder, all as the same shall be in effect from time to time.

 

“Form 10-K” has the meaning set forth in Section 4.6.

 

“Indemnified Person” has the meaning set forth in Section 8.3.

 

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; (v) Confidential Information; and (vi)
computer software (including, but not limited to, data, data bases and
documentation).

 

“Investor(s)” has the meaning set forth in the preamble to this Agreement.

 

“Investor Rights Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“License Agreements” has the meaning set forth in Section 4.14(b).

 

“Losses” has the meaning set forth in Section 8.2.

 

“Material Adverse Effect” means a material adverse effect on: (i) the legality,
validity or enforceability of any Transaction Document; (ii) the results of
operations, assets, prospects, business or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole; or (iii) adversely impair
the Company’s ability to perform fully on a timely basis its obligations under
any of the Transaction Documents.

 

“Material Contract” means any contract of the Company or any Subsidiary: (i)
that was required to be filed as an exhibit to the SEC Filings pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K of the Securities Act; or (ii)
the loss, termination or expiration of which could reasonably be expected to
have a Material Adverse Effect.

 

“Nasdaq” means the Nasdaq Stock Market, Inc.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Preferred Shares” means the shares of Common Stock issuable upon conversion of
the Preferred Stock.

 

- 3 -



--------------------------------------------------------------------------------

“Preferred Stock” has the meaning set forth in the recitals to this Agreement.

 

“Regulation D” means Regulation D, as promulgated by the SEC under the
Securities Act.

 

“SEC” means the U.S. Securities and Exchange Commission or any other federal
agency then administering the Securities Act and other federal securities laws.

 

“SEC Filings” has the meaning set forth in Section 4.6.

 

“Securities” means the Shares, the Preferred Shares, the shares of Common Stock
issuable as payment-in-kind dividends on the Preferred Stock in accordance with
the terms thereof, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
federal statute, and the rules and regulations of the SEC promulgated
thereunder, all as the same shall be in effect from time to time.

 

“Shares” has the meaning set forth in the recitals to this Agreement.

 

“Subsidiary” has the meaning set forth in Section 4.1.

 

“Transaction Documents” means this Agreement, the Certificate of Designations,
the Warrants, the Investor Rights Agreement, and each of the other agreements,
documents, certificates and instruments executed and delivered in connection
with the foregoing.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

“Warrants” has the meaning set forth in the recitals to this Agreement.

 

2. Purchase and Sale of Securities. Upon the terms and subject to the conditions
contained herein, at the Closing, the Company shall issue and sell, and each
Investor listed on Schedule I attached hereto, shall severally, and not jointly,
purchase, the number of shares of Preferred Stock and Warrants, in each case, in
the respective amounts set forth opposite such Investor’s name on Schedule I
attached hereto, in exchange for the cash consideration set forth as the
“Purchase Price” opposite such Investor’s name on Schedule I attached hereto.

 

3. Closing.

 

3.1 Date, Time and Place. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at 10:00 a.m. at the offices of
Company Counsel, 399 Park Avenue, New York, New York 10022 on the date hereof
(the “Closing Date”), or at such other location and/or on such other date as the
Company and the Investors shall mutually agree.

 

3.2 Closing. Upon satisfaction of the conditions to the Closing set forth in
Section 6 hereof, the Company shall issue or cause to be issued: (i) to each
Investor, a certificate

 

- 4 -



--------------------------------------------------------------------------------

or certificates representing the number of shares of Preferred Stock as is set
forth opposite such Investor’s name on Schedule I attached hereto; and (ii) to
each such Investor, the Warrants to purchase such number of shares of Common
Stock as is set forth opposite such Investor’s name on Schedule I attached
hereto, against delivery to the Company by, or for the benefit of, such Investor
of the amount set forth as the “Purchase Price” opposite such Investor’s name on
Schedule I attached hereto, in immediately available funds, by wire transfer to
an account designated before Closing in writing by the Company for such purpose.

 

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors on and as of the date hereof, knowing and
intending their reliance hereon, that:

 

4.1 Organization, Good Standing and Qualification. Each of the Company and its
subsidiaries, a complete list of which is set forth in Schedule 4.1 hereto
(“Subsidiaries”), is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its incorporation and has
all requisite corporate power and authority to carry on its business as now
conducted and to own its properties. Each of the Company and its Subsidiaries is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
its leasing of property makes such qualification or licensing necessary, unless
the failure to so qualify in any such jurisdiction would not have a Material
Adverse Effect.

 

4.2 Authorization. The Company has the requisite corporate power and authority
and has taken all requisite action on the part of the Company, its officers,
directors and stockholders necessary for: (i) the authorization, execution and
delivery of the Transaction Documents; (ii) the authorization of the performance
of all obligations of the Company hereunder or thereunder; and (iii) the
authorization, issuance (or reservation for issuance) and delivery of the
Securities. The Transaction Documents constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally and general principles of equity.

 

4.3 Capitalization.

 

Schedule 4.3(a) sets forth: (i) the authorized capital stock of the Company on
the date hereof; (ii) the number of shares of capital stock issued and
outstanding; (iii) the number of shares of capital stock issuable, and the
number of shares of capital stock reserved for issuance, pursuant to the
Company’s stock plans; and (iv) the number of shares of capital stock issuable
and reserved for issuance pursuant to securities (other than the Securities)
exercisable for, or convertible into or exchangeable for any shares of capital
stock of the Company. All of the shares of the Company’s capital stock have
been, or upon issuance will be, duly authorized, validly issued, fully paid,
nonassessable and free of pre-emptive rights and were, or upon issuance will be,
issued in full compliance with applicable law and any rights of third parties.
All of the issued and outstanding shares of capital stock of each Subsidiary
have been duly authorized and validly issued and are fully paid, nonassessable
and free of pre-emptive rights, were issued in full compliance with applicable
law and any rights of third parties and are owned

 

- 5 -



--------------------------------------------------------------------------------

by the Company, beneficially and of record, and, except as described on Schedule
4.3(a), are subject to no lien, encumbrance or other adverse claim. No Person is
entitled to pre-emptive or similar statutory or contractual rights with respect
to any securities of the Company. Except as described on Schedule 4.3(a), there
are no outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company or any of
its Subsidiaries is or may be obligated to issue any equity securities of any
kind and, except as contemplated by this Agreement, neither the Company nor any
of its Subsidiaries is currently in negotiations for the issuance of any equity
securities of any kind. Except as described on Schedule 4.3(a) and except for
the Investor Rights Agreement, there are no voting agreements, buy-sell
agreements, option or right of first purchase agreements or other agreements of
any kind among the Company and any of its security holders or other third
parties relating to the securities of the Company. Except as described on
Schedule 4.3(a) and except for the Investor Rights Agreement, the Company has
not granted any Person the right to require the Company to register any of its
securities under the Securities Act, whether on a demand basis or in connection
with the registration of securities of the Company for its own account or for
the account of any other Person.

 

Schedule 4.3(b) sets forth a true and complete table setting forth the pro forma
capitalization of the Company on a fully diluted basis giving effect to: (i) the
issuance of the Shares and the Warrants at the Closing; (ii) any adjustments in
other securities resulting from the issuance of the Shares and the Warrants at
the Closing; and (iii) the exercise or conversion of all outstanding securities.
Except as described on Schedule 4.3(b), the issuance and sale of the Securities
hereunder will not obligate the Company to issue shares of Common Stock or other
securities to any other Person (other than the Investors) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.

 

4.4 Valid Issuance. The Shares have been duly and validly authorized and when
issued to the Investors in accordance with the terms of this Agreement, will be
validly issued, fully paid and nonassessable, shall have the rights, preferences
and limitations set forth in the Certificate of Designations and shall be free
and clear of all liens, claims, encumbrances and restrictions, except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws. Upon the due conversion of the Preferred Stock, the
Preferred Shares will be validly issued, fully paid and nonassessable, and shall
be free and clear of all liens, claims, encumbrances and restrictions, except
for restrictions on transfer set forth in the Transaction Documents or imposed
by applicable securities laws. The Warrants have been duly and validly
authorized and, upon the due exercise of the Warrants, the Warrant Shares will
be validly issued, fully paid and non-assessable, and shall be free and clear of
all liens, claims, encumbrances and restrictions, except for restrictions on
transfer set forth in the Transaction Documents or imposed by applicable
securities laws. The Company has reserved a sufficient number of shares of
Common Stock for issuance upon conversion of the Preferred Stock and exercise of
the Warrants. As of the Closing Date, the Preferred Shares and the Warrant
Shares have been authorized for listing on the Nasdaq National Market.

 

4.5 Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Securities require
no consent of, authorization by, exemption from, filing with or notice to, any
governmental body, agency, official or any other Person, including without
limitation, Nasdaq, other than those filings that

 

- 6 -



--------------------------------------------------------------------------------

have been made pursuant to applicable state securities laws and those post-sale
filings pursuant to applicable state and federal securities laws which the
Company undertakes to file within the applicable time periods. The Company has
taken all action necessary to exempt: (i) the issuance and sale of the
Securities; (ii) the offer, issuance of the Preferred Shares upon due conversion
of the Preferred Stock; (iii) the issuance of the Warrant Shares upon due
exercise of the Warrants; and (iv) the other transactions contemplated by the
Transaction Documents from the provisions of any anti-takeover, business
combination or control share law or statute binding on the Company or to which
the Company or any of its assets and properties may be subject or any provision
of the Company’s Certificate of Incorporation, Bylaws or any stockholder rights
agreement that is or could become applicable to the Investors as a result of the
transactions contemplated hereby, including without limitation, the issuance of
the Securities and the ownership, disposition or voting of the Securities by the
Investors or the exercise of any right granted to the Investors pursuant to this
Agreement or the other Transaction Documents.

 

4.6 Delivery of SEC Filings; Business. Copies of the Company’s most recent
Annual Report on Form 10-K for the fiscal year ended December 31, 2003 (the
“Form 10-K”), and all other reports filed by the Company pursuant to the
Exchange Act since the filing of the Form 10-K and prior to the date hereof
(collectively, the “SEC Filings”) are available on EDGAR. The SEC Filings are
the only filings required of the Company pursuant to the Exchange Act for such
period. The Company and its Subsidiaries are engaged only in the business
described in the SEC Filings and the SEC Filings contain a complete and accurate
description in all material respects of the business of the Company and its
Subsidiaries, taken as a whole.

 

4.7 No Material Adverse Change. Except as identified and described in the SEC
Filings or as described on Schedule 4.7(a), since September 30, 2004, there has
not been:

 

(i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the SEC Filings, except for changes which have not and could not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate;

 

(ii) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

 

(iii) any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company or its Subsidiaries;

 

(iv) any waiver, not in the ordinary course of business, by the Company or any
Subsidiary of a material right or of a material debt owed to it;

 

(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company or a Subsidiary, except which is not material
to the assets, properties, financial condition, operating results, prospects or
business of the Company and its Subsidiaries, taken as a whole;

 

- 7 -



--------------------------------------------------------------------------------

(vi) any change or amendment to the Company’s Certificate of Incorporation or
Bylaws, or material change to any material contract or arrangement by which the
Company or any Subsidiary is bound or to which any of their respective assets or
properties is subject;

 

(vii) any material labor difficulties or labor union organizing activities with
respect to employees of the Company or any Subsidiary;

 

(viii) any material transaction entered into by the Company or a Subsidiary
other than in the ordinary course of business;

 

(ix) the loss of the services of any key employee, or change in the composition
or duties of the named executive officers (within the meaning of Item 402 of
Regulation S-K promulgated under the Securities Act) of the Company or any
Subsidiary;

 

(x) the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or

 

(xi) any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.

 

4.8 SEC Filings.

 

At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the Exchange Act and did not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Neither the Company
nor any of its Subsidiaries is (with or without the lapse of time or the giving
of notice, or both) in breach or default of any Material Contract and, to the
Company’s Knowledge, no other party to any Material Contract is (with or without
the lapse of time or the giving of notice, or both) in breach or default of any
Material Contract. Neither the Company nor any Subsidiary has received any
notice of the intention of any party to terminate any Material Contract.

 

4.9 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not (with or without the lapse of time or the giving
of notice, or both) conflict with or result in a breach or violation of any of
the terms and provisions of, or constitute a default under: (i) the Company’s
Certificate of Incorporation or Bylaws, both as in effect on the date hereof
(true and accurate copies of which have been provided to the Investors before
the date hereof); or (ii) (a) any statute, rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, any Subsidiary or any of their respective assets
or properties or (b) except as set forth on Schedule 4.9, any agreement or
instrument to which the Company or any Subsidiary is a party or by which the
Company or a Subsidiary is bound or to which any of their respective assets or
properties is subject.

 

4.10 Tax Matters. Each of the Company and each Subsidiary has timely prepared
and filed all tax returns required to have been filed by the Company or such
Subsidiary

 

- 8 -



--------------------------------------------------------------------------------

with all appropriate governmental agencies and timely paid all taxes shown
thereon or otherwise owed by it. The charges, accruals and reserves on the books
of the Company in respect of taxes for all fiscal periods are adequate in all
material respects, and there are no material unpaid assessments against the
Company or any Subsidiary nor, to the Company’s Knowledge, any basis for the
assessment of any additional taxes, penalties or interest for any fiscal period
or audits by any federal, state or local taxing authority except for any
assessment which is not material to the Company and its Subsidiaries, taken as a
whole. All taxes and other assessments and levies that the Company or any
Subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due. There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened against the Company or any Subsidiary or any of their
respective assets or properties. Except as described on Schedule 4.10, there are
no outstanding tax sharing agreements or other such arrangements between the
Company and any Subsidiary or other corporation or entity. Neither the Company
nor any Subsidiary is presently undergoing any audit by a taxing authority, or
has waived or extended any statute of limitations at the request of any taxing
authority.

 

4.11 Title to Properties. Except as disclosed in the SEC Filings or as set forth
on Schedule 4.11, the Company and each Subsidiary has good and marketable title
to all real properties and all other properties and assets owned by it, in each
case free from liens, encumbrances and defects that would materially affect the
value thereof or materially interfere with the use made or currently planned to
be made thereof by them; and except as disclosed in the SEC Filings, the Company
and each Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.

 

4.12 Certificates, Authorities and Permits. The Company and each Subsidiary
possess adequate certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by it, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Company or such
Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

 

4.13 No Labor Disputes. No material labor dispute with the employees of the
Company or any Subsidiary exists or, to the Company’s Knowledge, is imminent.

 

4.14 Intellectual Property.

 

(a) All Intellectual Property of the Company and its Subsidiaries is currently
in compliance with all legal requirements (including timely filings, proofs and
payments of fees) and is valid and enforceable. Except as listed on Schedule
4.14(a), no Intellectual Property of the Company or its Subsidiaries which is
necessary for the conduct of Company’s and each of its Subsidiaries’ respective
businesses as currently conducted or as currently proposed to be conducted has
been or is now involved in any cancellation, dispute or litigation, and, to the
Company’s Knowledge, no such action is threatened. Except as listed on Schedule
4.14(a), no patent of the Company or its Subsidiaries has been or is now
involved in any interference, reissue, re-examination or opposition proceeding.

 

- 9 -



--------------------------------------------------------------------------------

(b) All of the licenses and sublicenses and consent, royalty or other agreements
concerning Intellectual Property which are necessary for the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted to which the Company or any
Subsidiary is a party or by which any of their assets are bound (other than
generally commercially available, non custom, off the shelf software application
programs having a retail acquisition price of less than $10,000 per license)
(collectively, “License Agreements”) are valid and binding obligations of the
Company or its Subsidiaries that are parties thereto and, to the Company’s
Knowledge, the other parties thereto, enforceable in accordance with their
terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its Subsidiaries or, to the Company’s
Knowledge, any other party, under any such License Agreement.

 

(c) The Company and its Subsidiaries own or have the valid right to use all of
the Intellectual Property that is necessary for the conduct of the Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted, free and clear of all liens, encumbrances,
adverse claims or obligations to license all such owned Intellectual Property
and Confidential Information, other than licenses entered into in the ordinary
course of the Company’s and its Subsidiaries’ businesses. The Company and its
Subsidiaries have a valid and enforceable right to use all third party
Intellectual Property and Confidential Information used or held for use in the
respective businesses of the Company and its Subsidiaries as currently conducted
or as currently proposed to be conducted.

 

(d) The conduct of the Company’s and its Subsidiaries’ businesses as currently
conducted and as currently proposed to be conducted does not and will not
infringe any Intellectual Property rights of any third party or any
confidentiality obligation owed to a third party. To the Company’s Knowledge,
the Intellectual Property and Confidential Information of the Company and its
Subsidiaries which are necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted are not being infringed by any third party. Except as
set forth on Schedule 4.14(d), there is no litigation or order pending or
outstanding or, to the Company’s Knowledge, threatened or imminent, that seeks
to limit or challenge or that concerns the ownership, use, validity or
enforceability of any Intellectual Property or Confidential Information of the
Company and its Subsidiaries and the Company’s and its Subsidiaries’ use of any
Intellectual Property or Confidential Information owned by a third party, and,
to the Company’s Knowledge, there is no valid basis for the same.

 

(e) The consummation of the transactions contemplated hereby will not result in
the alteration, loss, impairment of or restriction on the Company’s or any of
its Subsidiaries’ ownership or right to use any of the Intellectual Property or
Confidential Information which is necessary for the conduct of the Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted.

 

- 10 -



--------------------------------------------------------------------------------

(f) To the Company’s Knowledge, all software owned by the Company or any of its
Subsidiaries, and, to the Company’s Knowledge, all software licensed from third
parties by the Company or any of its Subsidiaries: (i) is free from any material
defect or programming, design or documentation error; (ii) operates and runs in
a reasonable and efficient business manner; and (iii) conforms in all material
respects to the specifications and purposes thereof.

 

(g) The Company and its Subsidiaries have taken reasonable steps to protect the
Company’s and its Subsidiaries’ rights in their Intellectual Property and
Confidential Information. Each employee, consultant and contractor who has had
access to Confidential Information and Intellectual Property which is necessary
for the conduct of Company’s and each of its Subsidiaries’ respective businesses
as currently conducted or as currently proposed to be conducted has executed an
agreement to maintain the confidentiality of such Confidential Information and
Intellectual Property and has executed appropriate agreements that are
substantially consistent with the Company’s standard forms therefor. To the
Company’s Knowledge, there has been no material disclosure of any of the
Company’s or its Subsidiaries’ Confidential Information or Intellectual Property
to any third party without the Company’s consent.

 

4.15 Environmental Matters. Neither the Company nor any Subsidiary: (i) is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”); (ii) owns or operates any
real property contaminated with any substance that is subject to any
Environmental Laws; (iii) is liable for any off-site disposal or contamination
pursuant to any Environmental Laws; and (iv) is subject to any claim relating to
any Environmental Laws; which violation, contamination, liability or claim has
had or could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate; and there is no pending or, to the Company’s
Knowledge, threatened investigation that might lead to such a claim.

 

4.16 Litigation. Except as disclosed in the SEC Filings, there are no pending
actions, suits or proceedings against or affecting the Company, its Subsidiaries
or any of its or their properties; and to the Company’s Knowledge, no such
actions, suits or proceedings are threatened or contemplated.

 

4.17 Financial Statements. The financial statements included in each SEC Filing
fairly present the consolidated financial position of the Company and its
Subsidiaries as of the dates shown and their consolidated results of operations
and cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis. Except as set forth in the financial
statements of the Company and its Subsidiaries included in the SEC Filings filed
prior to the date hereof, neither the Company nor any of its Subsidiaries has
incurred any liabilities, contingent or otherwise, except those which,
individually or in the aggregate, have not had or could not reasonably be
expected to have a Material Adverse Effect.

 

- 11 -



--------------------------------------------------------------------------------

4.18 Insurance Coverage. The Company and each Subsidiary maintains in full force
and effect insurance coverage sufficient to cover liabilities to which the
Company may reasonably become subject, and such types and amounts of other
insurance with respect to its business and properties as are customarily carried
by persons engaged in the same or similar business as the Company.

 

4.19 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement or the other Transaction Documents, any valid
right, interest or claim against or upon the Company, any Subsidiary or any
Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company.

 

4.20 No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Affiliate, nor any Person acting on its behalf has conducted any
“general solicitation” or “general advertising” (as those terms are used in
Regulation D) in connection with the offer or sale of any of the Securities.

 

4.21 No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
Company security under circumstances that would adversely affect reliance by the
Company on Section 4(2) of the Securities Act for the exemption from the
registration requirements imposed under Section 5 of the Securities Act for the
transactions contemplated by this Agreement or the other Transaction Documents
or would require such registration under the Securities Act.

 

4.22 Private Placement. Subject to the accuracy of the representations and
warranties of the Investors contained in Section 5 hereof, the offer and sale of
the Securities to the Investors as contemplated hereby is made in reliance upon
available exemptions from the registration requirements of the Securities Act.

 

4.23 Questionable Payments. Neither the Company nor any of its Subsidiaries nor,
to the Company’s Knowledge, any of their respective current or former
stockholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their respective businesses: (i) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (iii) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (iv) made any false or fictitious entries
on the books and records of the Company or any Subsidiary; or (v) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment of any nature.

 

4.24 Transactions with Affiliates. Except as disclosed in SEC Filings made on or
prior to the date hereof, none of the officers or directors of the Company or a
Subsidiary and, to the Company’s Knowledge, none of the employees of the
Company, is presently a party to any transaction with the Company or a
Subsidiary or to a presently contemplated transaction (other than for services
as employees, officers and directors) that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act,
without regard to the dollar thresholds contained in such Item.

 

- 12 -



--------------------------------------------------------------------------------

4.25 Nasdaq Compliance. The Common Stock is registered pursuant to Section 12(g)
of the Exchange Act, and is listed on the Nasdaq National Market, and the
Company has taken no action designed to, or which to the Company’s Knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act or delisting the Common Stock from the Nasdaq National
Market. No order ceasing or suspending trading in any securities of the Company
or prohibiting the issuance and/or sale of the Securities is in effect and no
proceedings for such purpose are pending or, to the Company’s Knowledge,
threatened.

 

5. Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants to the Company on and as of
the date hereof, knowing and intending that the Company rely thereon, that:

 

5.1 Authorization. The Investor has the requisite power and authority to enter
into this Agreement and the Investor Rights Agreement. The execution, delivery
and performance by the Investor of the Transaction Documents to which such
Investor is a party have been duly authorized and will each constitute the valid
and legally binding obligation of the Investor, enforceable against the Investor
in accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally, and general
principles of equity.

 

5.2 Purchase Entirely for Own Account. The Securities to be received by the
Investor hereunder will be acquired for the Investor’s own account, not as
nominee or agent, for investment purposes only and not with a view to the resale
or distribution of any part thereof in violation of the Securities Act, and the
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of the Securities Act. The Investor
is not a registered broker dealer or an entity engaged in the business of being
a broker dealer.

 

5.3 Investment Experience. The Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and it has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby. The Investor has significant experience in making private investments,
similar to the purchase of the Securities hereunder. The Investor understands
that its investment in the Securities involves a high degree of risk.

 

5.4 Disclosure of Information. The Investor has received all additional
information related to the Company and the offer and sale of the Securities as
requested by it and has had an opportunity to ask questions of and receive
answers from the Company regarding the Company, its business and the terms and
conditions of the offering of the Securities. The Investor acknowledges receipt
of copies of and its satisfactory review of the SEC Filings. Neither such
inquiries nor any other due diligence investigation conducted by the Investor
shall modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.

 

- 13 -



--------------------------------------------------------------------------------

5.5 Reliance on Exemptions. Each Investor understands that (i) the Securities
are being offered and sold in reliance upon specific exemptions from the
registration requirements of the U.S. federal and state securities laws and (ii)
the Company is relying upon the truth and accuracy of, and such Investor’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of such Investor to acquire
the Securities. Each Investor understands that no U.S. federal or state agency
or any other government or governmental agency has passed upon the validity of
or made any recommendation or endorsement of the Securities.

 

5.6 Restricted Securities. The Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

 

5.7 Legends.

 

(a) It is understood that, except as provided below, certificates evidencing
such Securities may bear a restrictive legend in the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE LAWS OF ANY STATE OF THE UNITED STATES OR IN ANY
OTHER JURISDICTION. THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (I) SUCH SECURITIES HAVE BEEN REGISTERED PURSUANT
TO THE SECURITIES ACT OF 1933, AS AMENDED, OR (II) THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE
WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.”

 

(b) If required by the authorities of any state in connection with the issuance
of sale of the Securities, certificates evidencing such Securities may bear the
legend required by such state authority.

 

(c) From and after the earlier of: (i) the registration of the Preferred Shares
and the Warrant Shares for resale pursuant to the Investor Rights Agreement; and
(ii) the time when the Corporation receives from its independent legal counsel
an opinion that the Securities are then eligible for transfer pursuant to Rule
144(k) promulgated under the Securities Act, the Company shall, upon an
Investor’s written request (the “Certificate Request”), promptly cause
certificates evidencing such Securities to be replaced with certificates which
do not bear

 

- 14 -



--------------------------------------------------------------------------------

such restrictive legends. When the Company is required to cause unlegended
certificates to replace previously issued legended certificates, if unlegended
certificates are not delivered to an Investor within three (3) Business Days of
submission by that Investor of legended certificate(s) to the Company’s transfer
agent together with a representation letter in customary form, the Company shall
be liable to the Investor for liquidated damages equal to1.5% of the aggregate
market price (i.e., the highest closing price during such three day period) of
the Securities evidenced by such certificate(s) for each 10-day period (or
portion thereof) beyond such three (3) Business Day-period that the unlegended
certificates have not been so delivered. Notwithstanding the foregoing, such
three (3) Business Day-period shall be extended until the Company or its
transfer agent has received from the Investor such information as is necessary
for the issuance of the unlegended certificates in accordance with applicable
Federal and state securities laws and as is reasonably requested in writing by
the Company promptly, and in no even more than one (1) Business Day, following
the Company’s receipt of such Investor’s Certificate Request. The Company shall
pay such amount(s) to the Investor upon demand therefor, and such payment shall
be in addition to, and not in lieu of, all other remedies and rights available
to such Investor.

 

5.8 Accredited Investor. The Investor is an “accredited investor” as defined in
Rule 501(a) of Regulation D, as amended, under the Securities Act.

 

5.9 No General Solicitation. The Investor did not learn of the investment in the
Securities as a result of any “general advertising” or “general solicitation” as
those terms are contemplated in Regulation D, as amended, under the Securities
Act. The Investor is a resident of the jurisdiction set forth under such
Investor’s name on Schedule I hereto.

 

5.10 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement or any other Transaction Document, any valid
right, interest or claim against or upon the Company, any Subsidiary or any
other Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Investor.

 

6. Conditions to Closing.

 

6.1 Conditions to the Investors’ Obligations. The obligation of the Investors to
purchase the Securities at Closing is subject to the fulfillment, to the
satisfaction of each of the Investors, on or prior to the Closing Date, of the
following conditions, any of which may be waived in writing by all of the
Investors:

 

(a) The representations and warranties made by the Company in Section 4 hereof
shall be true and correct on the Closing Date. The Company shall have performed
in all material respects all obligations and conditions herein required to be
performed or observed by it on or prior to the Closing Date;

 

(b) The Company shall have obtained in a timely fashion any and all consents,
permits, approvals, registrations and waivers necessary or appropriate for
consummation of the purchase and sale of the Securities all of which shall be in
full force and effect;

 

- 15 -



--------------------------------------------------------------------------------

(c) The Company shall have executed and delivered a counterpart to the Investor
Rights Agreement to each Investor;

 

(d) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority, or
self-regulatory organization enjoining or preventing the consummation of the
transactions contemplated by this Agreement or any other Transaction Document;

 

(e) The Company shall have delivered to the Investors a certificate, dated as of
the Closing Date, executed by the Chief Executive Officer or Chief Financial
Officer of the Company, certifying as to the fulfillment of the conditions
specified in subsections (a), (b), (d) and (h) of this Section 6.1;

 

(f) The Company shall have delivered to the Investors a certificate, dated as of
the Closing Date, executed by the Secretary of the Company, certifying as to:
(i) the resolutions of the Board of Directors of the Company authorizing the
transactions contemplated by this Agreement and the other Transaction Documents;
(ii) the Certificate of Incorporation of the Company; (iii) the By-Laws of the
Company, each as in effect as of the Closing Date and (iv) a good standing
certificate from the Secretary of State of the State of Delaware;

 

(g) The Investors shall have received an opinion, in the form attached hereto as
Exhibit D, dated as of the Closing date, from Company Counsel;

 

(h) No stop order or suspension of trading shall have been imposed by any Person
with respect to public trading in the Common Stock; and

 

(i) The Company shall have delivered evidence satisfactory to the Investors of
the filing of the Certificate of Designations with the Secretary of State of the
State of Delaware.

 

6.2 Conditions to Obligations of the Company. The Company’s obligation to sell
and issue the Shares and the Warrants at Closing is subject to the fulfillment
to the satisfaction of the Company on or prior to the Closing Date of the
following conditions, any of which may be waived in writing by the Company:

 

(a) The representations and warranties made by the Investors in Section 5 hereof
shall be true and correct in all material respects on the Closing Date;

 

(b) Each of the Investors shall have executed and delivered a counterpart to the
Investor Rights Agreement to the Company;

 

(c) Each of the Investors shall have delivered to the Company the amount set
forth as the “Purchase Price” opposite such Investor’s name on Schedule I
attached hereto; and

 

- 16 -



--------------------------------------------------------------------------------

(d) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority, or
self-regulatory organization enjoining or preventing the consummation of the
transactions contemplated by this Agreement or any other Transaction Document.

 

7. Covenants and Agreements of the Company.

 

7.1 Reservation of Common Stock. The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of providing for the conversion of the Preferred Stock and the
exercise of the Warrants, such number of shares of Common Stock as shall from
time to time equal the number of shares sufficient to permit the conversion of
the Preferred Stock and the exercise of the Warrants issued pursuant to this
Agreement in accordance with their respective terms, without regard to any
exercise limitations contained therein.

 

7.2 No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investors under the
Transaction Documents.

 

7.3 Insurance. The Company shall not materially reduce the insurance coverages
described in Section 4.18.

 

7.4 Compliance with Laws. The Company will comply in all material respects with
all applicable laws, rules, regulations, orders and decrees of all governmental
authorities, except to the extent non-compliance would not have a Material
Adverse Effect.

 

7.5 Use of Proceeds. The proceeds from the sale of the Securities shall be used
for the payment of expenses related to the transactions contemplated hereby and
for general corporate purposes consistent with the Company’s business as of the
Closing Date.

 

7.6 Exchange Listing. The Company shall use its best efforts to maintain the
listing of its shares of Common Stock the Nasdaq National Market or any other
Eligible Market.

 

8. Survival and Indemnification.

 

8.1 Survival. All representations, warranties, covenants and agreements
contained in this Agreement shall be deemed to be representations, warranties,
covenants and agreements as of the date hereof and shall survive the Closing
Date until the third anniversary thereof; provided, however, that the provisions
contained in: (a) Section 4.4 hereof shall survive indefinitely; and (b)
Sections 4.10 and 4.15 shall survive until 90 days after the applicable statute
of limitations.

 

8.2 Indemnification. The Company shall indemnify and hold harmless, each
Investor and its Affiliates and the directors, officers, employees, investors,
partners and agents of each Investor and its Affiliates, from and against any
and all losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorney fees and disbursements and other

 

- 17 -



--------------------------------------------------------------------------------

expenses incurred in connection with investigating, preparing or defending any
action, claim or proceeding, pending or threatened and the costs of enforcement
hereof) (collectively, “Losses”) to which any such Person may become subject as
a result of any breach of representation, warranty, covenant or agreement made
by, or to be performed on the part of, the Company under the Transaction
Documents, and will reimburse any such Person for all such amounts as they are
incurred by such Person.

 

8.3 Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(the “Indemnified Person”) of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 8.2, such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses in connection with such
defense and such counsel; provided, however, that the failure of any Indemnified
Person to so notify the Company shall not relieve the Company of its obligations
hereunder except to the extent that the Company is actually and materially
prejudiced by such failure to notify. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless: (i)
the Company and the Indemnified Person shall have mutually agreed to the
retention of such counsel; or (ii) in the reasonable judgment of counsel to such
Indemnified Person (x) representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them or
(y) if there are one or more defenses available to such Indemnified Person that
is/are not available to the Company. The Company shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, delayed or conditioned, but if settled with
such consent, or if there be a final judgment for the plaintiff therein, the
Company shall indemnify and hold harmless such Indemnified Person from and
against any Losses by reason of such settlement or judgment. Without the prior
written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, delayed or conditioned, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.

 

9. Miscellaneous.

 

9.1 Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Investors, as
applicable; provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part, without the prior written
consent of the Company, to an Affiliate or the other Investors, provided, that,
no such assignment shall be effective or confer any right on any such assignee
unless, prior to such assignment, the assignee agrees in writing that such
assignee will be bound by all provisions binding on such Investor hereunder. The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties. Except for
Cerberus Counsel, which is an express intended third-party beneficiary hereof
for the limited purpose of Section 9.5 of this Agreement, and except for any

 

- 18 -



--------------------------------------------------------------------------------

other provisions of this Agreement expressly to the contrary, nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement.

 

9.2 Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

9.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

9.4 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described: (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery; (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal; (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three (3) days
after such notice is deposited in first class mail, postage prepaid; and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one (1) day after delivery to such carrier. All notices
shall be addressed to the party to be notified at the address as follows, or at
such other address as such party may designate by ten (10) days’ advance written
notice to the other party:

 

If to the Company:

       

Biosphere Medical, Inc.

   

1050 Hingham Street

   

Rockland, Massachusetts 02370

   

Attn: President

   

Fax: (781) 681-5093

With a copy to:

       

Wilmer Cutler Pickering Hale and Dorr LLP

   

60 State Street

   

Boston, Massachusetts 02109

   

Attn: Susan W. Murley, Esq.

   

Fax: (617) 526-5000

If to any of the Investors:

   

to the addresses set forth on Schedule I attached hereto.

 

- 19 -



--------------------------------------------------------------------------------

9.5 Expenses. The Company shall pay the fees and expenses of Cerberus Counsel in
connection with the transactions contemplated by this Agreement (the “Cerberus
Counsel Fees”), in an amount not to exceed $100,000 through the Closing Date,
which Cerberus Counsel Fees shall include, without limitation, the fees and
expenses associated with the negotiation, preparation and execution and delivery
of this Agreement and the other Transaction Documents. The Cerberus Counsel Fees
shall be paid to Cerberus Counsel on the Closing Date by the wire transfer from
the Company to Cerberus Counsel. Except as set forth above, the Company and the
Investors shall each bear their own expenses in connection with the negotiation,
preparation, execution and delivery of this Agreement. In the event that legal
proceedings are commenced by any party to this Agreement against another party
to this Agreement in connection with this Agreement or the other Transaction
Documents, the party or parties which do not prevail in such proceedings shall
severally, but not jointly, pay their pro rata share of the reasonable
attorneys’ fees and other reasonable out-of-pocket costs and expenses incurred
by the prevailing party in such proceedings.

 

9.6 Amendments and Waivers. This Agreement shall not be amended and the
observance of any term of this Agreement shall not be waived (either generally
or in a particular instance and either retroactively or prospectively) without
the prior written consent of the Company and the Investors; provided, however,
that any provision hereof which impairs the rights or increases the obligations
of a specific Investor disproportionately to other Investors shall not be
amended or waived without the prior written consent of the Company and that
particular Investor; provided, further, that any provision affecting the rights
or obligations of Cerberus Counsel, shall not be waived or amended without the
prior written consent of Cerberus Counsel. Any amendment or waiver effected in
accordance with this Section 9.6 shall be binding upon each holder of any
Securities purchased under this Agreement at the time outstanding, each future
holder of all such Securities, and the Company.

 

9.7 Publicity. No public release or announcement concerning the transactions
contemplated by this Agreement or any other Transaction Document shall be issued
by the Company or the Investors without the prior consent of the Company (in the
case of a release or announcement by the Investors) or the Investors (in the
case of a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market on which the Securities are then listed and trading, in which
case the Company or the Investors, as the case may be, shall allow the Investors
or the Company, as applicable, to the extent reasonably practicable in the
circumstances, reasonable time to comment on such release or announcement in
advance of such issuance.

 

9.8 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 

- 20 -



--------------------------------------------------------------------------------

9.9 Entire Agreement. This Agreement, including the Exhibits and Schedules, and
the other Transaction Documents constitute the entire agreement among the
parties hereof with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof. Prior
drafts or versions of this Agreement shall not be used to interpret this
Agreement.

 

9.10 Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

9.11 Governing Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the choice of law principles thereof. Each of the parties
hereto irrevocably submits to the jurisdiction of the courts of the State of New
York located in New York County and the United States District Court for the
Southern District of New York for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement.
Each of the parties hereto irrevocably consents to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of venue in such
court. Each party hereto irrevocably waives any objection to the laying of venue
of any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. THE COMPANY AND EACH OF THE
INVESTORS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.

 

[signature page follows]

 

- 21 -



--------------------------------------------------------------------------------

[Company Signature Page]

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

BIOSPHERE MEDICAL, INC.

By:

 

/s/ Martin J. Joyce

--------------------------------------------------------------------------------

Name:

 

Martin J. Joyce

Title:

 

Vice President and Chief Financial Officer

 

- 22 -



--------------------------------------------------------------------------------

[Investor Signature Page]

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

NAME OF INVESTOR:

Sepracor Inc.

(Print Name of Investor)

By:

 

/s/ Timothy J. Barberich

--------------------------------------------------------------------------------

Name:

 

Timothy J. Barberich

Title:

 

Chairman of the Board of Chief

Executive Officer

 

- 23 -



--------------------------------------------------------------------------------

[Investor Signature Page]

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

CERBERUS PARTNERS, L.P.

By:

 

Cerberus Associates, LLC,

   

Its General Partner

By:

 

/s/ Seth Plattus

--------------------------------------------------------------------------------

   

Seth Plattus

   

Managing Director

 

- 24 -



--------------------------------------------------------------------------------

Schedule I

 

Investors

 

Name and Address of Investor

--------------------------------------------------------------------------------

   Purchase Price


--------------------------------------------------------------------------------

   Number of Shares
of Preferred Stock


--------------------------------------------------------------------------------

   Number of
Warrants


--------------------------------------------------------------------------------

Cerberus Partners, L.P.

299 Park Avenue, 22nd Floor

New York, New York 10171

Attn: Mr. Seth P. Plattus

Fax: (212) 891-1541

   $ 4,000,000    4,000    200,000

And

                

Cerberus Partners, L.P.

299 Park Avenue, 22nd Floor

New York, New York 10171

Attn: Mr. Daniel Frank

Fax: (212) 284-7818

                

Resident of the State of New York

                

With a copy to:

                

Lowenstein Sandler PC

65 Livingston Avenue

Roseland, NJ 07068

Attn: Robert G. Minion, Esq.

Fax: (973) 597-2400

                

Sepracor, Inc.

84 Waterford Drive

Marlborough, MA 01752

Attn: President

Fax: 508-357-7495

   $ 4,000,000    4,000    200,000

With a copy to:

                

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attn: Susan W. Murley, Esq.

Fax: (617) 526-5000

                     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Total

   $ 8,000,000    8,000    400,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

 

1



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A

  

Certificate of Designations

Exhibit B

  

Warrant

Exhibit C

  

Investor Rights Agreement

Exhibit D

  

WCPHD Opinion